Title: To Thomas Jefferson from J. Phillipe Reibelt, 17 February 1805
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                  
                     Monsieur le President!
                     Baltimore le 17 fevr. 1805.
                  
                  Je ne puis—des Ouvrages, que Vous ordonnez par votre Lettre du 15—recue hier soir—Savoir:
                  
                     
                        
                            A)
                        Miltons, paradise lost p. Barrois.
                     
                     
                        
                        Gibbons—decline of the Rom. Empir—edit. de Basle.
                     
                     
                        
                        Lucrece
                        }
                        de Lagrange
                     
                     
                        
                        Seneque
                     
                  
                  
                     
                        
                            B)
                        Oeuvres
                        de Moliére—
                        }
                        in 18 format.
                     
                     
                        
                        
                        de Racine
                     
                     
                        
                        
                        de Corneille
                     
                     
                        
                        Anacharsis de Barthelemy.
                     
                  
                  Vous fournir pour çe Moment, que les 4 derniers Sub Lit. B. Ayant de çeux Sub Lit. A—des deux premiers, vendu tous les Exemplaires, que j’avois et n’ayant les 2 derniers point encore recus— Mais j’en attend, et je ne perdrais pas un instant, de Vous faire parvenir çes 4 Livres.
                  Le paquet B—partira demain a Votre Adresse— Les prix sont:
                  
                     
                        
                            Moliere—pap. ord.
                        8 Vol. brochè
                        192
                        Cents
                     
                     
                        
                            Racine—ditto
                        5 ditto
                        139
                        
                     
                     
                        
                            Corneille—pap. fin.—
                        4 Vol. reliè en Veau av. filets
                        274
                        
                     
                     
                        
                            Anacharsis–9 Vol. in 12 mo. av. 1 Atlas à 4 to. 
                        
                        
                        
                     
                     
                        
                        reliè en basane
                        928
                        .
                     
                     
                        
                        
                        15,32
                        
                     
                  
                  
                  
                  Je suis fachè, que je ne puisse plus Vous presenter Mol. et Racine dans la reliure nette de Corneille.
                  Je vous prie d’accepter mes profonds respects. Le Depot Americ. General de Levrault, Schoell et Comp. Imprim. Libraires a Paris.
                  
                     Reibelt 
                     
                  
               